



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Fink
                v. HMTQ,









2004
            BCCA 389




Date: 20040116

Docket: CA030671







Court of Appeal Action No. CA030671

SCBC Action No. S013723

Vancouver Registry



COURT OF APPEAL





Between:

MONIQUE ROY FINK

Appellant (Plaintiff)





And:

HER MAJESTY THE QUEEN IN RIGHT OF
        THE

PROVINCE OF BRITISH COLUMBIA

PUBLIC GUARDIAN AND TRUSTEE OF BRITISH
        COLUMBIA



Respondent
      (Defendants)



ORAL JUDGMENT



BEFORE:



The Honourable Chief Justice
      Finch



The Honourable Madam Justice
      Prowse



The Honourable Madam Justice
      Ryan



Vancouver, British Columbia, January
      16, 2004



THE APPEAL
from the judgment of Madam Justice
      Satanove, of the Supreme Court of British Columbia at Vancouver, British
      Columbia dated, February 17, 2003, coming on for hearing on January 16,
      2004,
AND ON HEARING
Kathleen H. Walker, Counsel for the Appellant,
      Monique Roy Fink; Thomas MacLachlan, Q.C., and E.W. (Heidi) Hughes, Counsel
      for the Respondent, Her Majesty the Queen in right of the Province of British
      Columbia; and Brent D. Adair, Q.C., Counsel for the Respondent, Public
      Guardian and Trustee of British Columbia;
AND ON READING
the materials
      filed herein;



THIS COURT ORDERS
that:



1.         The appeal be dismissed;
      and



2.         No costs are payable by
      any party.










FOR THE COURT:







Patrick Boyer

Deputy Registrar







Settled by: J. Jordan, Registrar

June 7, 2004







L.S.G. Finch, C.J.B.C.







Entered Vancouver Registry

Jun 09 2004, Vol 269

Fol 18 By DMS









